PRESIDING JUSTICE SCHEINEMAN delivered the opinion of the court. In this case the factual situation is substantially the same as in the ease of School District No. 119 et al. v. Stiehl et al., 59-M-4, of this court. 22 Ill.App.2d 363. In this case as well as the other, only one child is involved, but its residence was not contiguous to the annexing district and the petition was joined in by the intervening neighbor, so that there are two residences involved. Otherwise, the factual situation differs very little. The parents gave an additional reason for the transfer on the ground that their child was under medical treatment and required a spoonful of medicine during the noon hour. However, it was conceded this dosage could be administered by a teacher. Accordingly, the opinion in the cited case is adopted as controlling the result in this case, and the order of the County Board of School Trustees is reversed. Reversed. CULBERTSON and HOFFMAN, JJ., concur.